DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 18, the limitations of 1) “each first conductive terminal” and 2) “the second conductive terminal” lack antecedent basis and are ambiguous.  Correction is required.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wagman et al. US 10411379 (“Wagman”).  Regarding claim 18, Wagman discloses an electrical connector manufacturing method, comprising: 
plating (see col. 22, lines 10-25) a conductive terminal (1910, see figure 19) connected to a first carrier (col. 20, lines 30-40), to form a first electroplated layer that includes at least one of rhodium, ruthenium, and palladium (per col. 22, lines 15-20, the plating layer 2250 may be formed from palladium); 
plating (see col. 22, lines 10-25) a second conductive terminal (1910, see figure 20) connected to a second carrier (see col. 20, lines 40-50), to form a second electroplated layer 2250, wherein a material of the second electroplated layer is different from a material of the first electroplated layer (per col. 22, lines 15-20, the plating layer 2250 may be formed from tin-copper).
A corrosion resistance of the first electroplated layer is inherently higher than a corrosion resistance of the second electroplated layer (corrosion resistance of palladium in inherently higher than corrosion resistance of tin-copper).
It would have been obvious to form a first terminal using palladium for layer 2250 and a second terminal using tin-copper as layer 2250.  The choice would have been a matter of engineering design choice given that Wagman discloses that either option may be selected.   The selection could be based on cost or the expected environment of the finished connector as was known in the art.   Note that the claim does not require that both terminals be used in a single connector. 
Regarding the limitation that an “on potential of the first conductive terminal is higher than an on potential of the second conductive terminal,” this limitation is recitation with respect to the manner in which the apparatus is intended to be used.  A claimed recitation of how a device is intended to be used does not patentably the claimed method of manufacturing the device from a prior art method of manufacturing the device disclosing the claimed method steps of making the device.  See MPEP section 2114(II) which address limitations of intended use in an apparatus claims.  The same principle would apply here, that a claimed limitation regarding the use of a device would not differentiate a claimed method of making the device from a method of making a device disclosed in the prior art.

Allowable Subject Matter
Claims 1-17 are allowable.   Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Regarding claim 1, the prior art does not disclose the USB interface as claimed, including a first terminal including a first electroplated layer is disposed on an outer surface of the first conductive terminal, wherein the first electroplated layer includes at least one of rhodium, ruthenium, and palladium, and a second terminal including a second electroplated layer is disposed on an outer surface of the second conductive terminal, where the second electroplated layer includes a material which that is different from a material of the first electroplated layer.  Regarding claim 9, the prior art does not disclose the mobile terminal as claimed, including  the USB interface as claimed, including at least one first conductive terminal and at least one second conductive terminal, wherein a first electroplated layer is disposed on an outer surface of the first conductive terminal and includes at least one of rhodium, ruthenium, and palladium, and a second electroplated layer includes a material that is different from a material of the first electroplated layer, and the second electroplated layer is disposed on an outer surface of the second conductive terminal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833